Citation Nr: 1418373	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  09-19 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include coronary artery disease (CAD), atherosclerotic heart disease, and hypertension.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for depression to include as secondary to service-connected disability (claimed as a heart condition and/or headaches).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, in which the RO denied service connection for depression, headaches, arthritis of the bilateral hips, and CAD, claimed as multiple heart problems.

The Board notes that, in the September 2008 rating decision, the RO denied service connection for CAD, claimed as multiple heart problems.  Nevertheless, given the evidence of record (including diagnoses of CAD, atherosclerotic heart disease, and hypertension) the Board has characterized this issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In a July 2012 decision, the Board denied service connection for depression and arthritis of the bilateral hips.  The Board remanded the issues of service connection for headaches and a heart condition.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 Memorandum decision, the Court vacated the Board's decision pertaining to the denial of service connection for depression and remanded the matter back to the Board for consideration of secondary service connection.  

The issue of service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A heart disability, to include CAD, atherosclerotic heart disease, and hypertension, was not manifest during service, was not manifest within one year of separation, and is not attributable to or related to service.

2.  The Veteran's current migraine headache disorder is not attributable to or related to service.


CONCLUSIONS OF LAW

1.  A heart disability, to include CAD, atherosclerotic heart disease, and hypertension, was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2013).  

2.  A migraine headache disorder was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in June and November 2007 letters prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  Although the Board remanded this case to obtain additional records, the Veteran failed to respond with pertinent information and medical releases, despite being sent two letters in July 2012 and February 2013.  Therefore, those records cannot be obtained and only the VA records requested were obtained.  The Veteran was examined, as noted, pursuant to the remand.  The Board is satisfied there was compliance with the remand directives, to the extent that the RO/AMC could comply without cooperation from the Veteran in obtaining the records.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board, itself, commits error in failing to ensure this compliance).  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).



Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In addition, valvular heart disease and cardiovascular disease to include hypertension will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


Heart Condition

The service treatment records reflect that there were no complaints, findings, treatment, or diagnosis of a heart disability during service nor were there any elevated blood pressure readings.  On discharge, the Veteran's blood pressure reading was 120/66.  Heart examination was normal.  

Post-service, in May 1982, the Veteran was involved in a work accident.  At that time, he underwent an electrocardiogram.  The findings were within normal limits.  

Private records dated in August 2001 reflect that the Veteran reported that he was noted to have elevated blood pressure when giving blood.  He was diagnosed with hypertension.  

VA records and private dated beginning in 2004 show heart disease, including atherosclerotic heart disease and ischemia as well as complaints of chest pain.  

In July 2007, the Veteran underwent heart procedures.  During VA treatment in August 2007, the Veteran reported that he had gone to the emergency room at Uniontown Hospital after becoming dizzy, short of breath, and nauseous, but, was sent to St. Clair Hospital because he had stents.  He underwent a coronary artery bypass graft (CABG) at St. Clair Hospital on July19, 2007.  Operative reports showed that heart surgery was performed at St. Clair Hospital on July 17, 2007 and July 19, 2007.  The Veteran indicated that he had follow-up appointments with his cardiologist and cardiothoracic surgeon later that month.  

A September 2007 VA treatment record reflects that the VA Medical Center received a prescription from Dr. G., the Veteran's cardiologist, for Simvastatin, confirming that the Veteran did see his cardiologist for treatment subsequent to his July 2007 CABG.  

In order to assess whether the Veteran has a heart disability which is related to service, the Board remanded this case for a VA examination which was conducted in February 2013.  The examiner indicated that the Veteran had heart disease, but it was less likely than not that heart disease was incurred in or caused by service.  The examiner indicated that heart disability was diagnosed many years after active service, noting that the Veteran was not in Vietnam (therefore not subject to presumptive service connection for herbicide related heart disease).  The examiner opined that the most likely risk factors for the Veteran's heart disease included his history of smoking, high cholesterol, and family history for heart disease.  

In sum, the service treatment records do not reflect heart disease.  The Board may consider silence in the service treatment records as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).  In this circumstance, the Board must make two preliminary findings in order to rely on this inference (see Kahana):

(a) First, the Board must find that the service treatment records appear to be complete, at least in relevant part.  If the service treatment records are not complete in relevant part, then silence in the service treatment records is merely the absence of evidence and not substantive negative evidence.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

(b) If the service treatment records are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

In this case, the service treatment records appear complete and reflect complaints, treatment, and diagnosis for other medical problems.  The separation examination reflected normal findings and the blood pressure reading was not elevated.  Blood pressure was initially diagnosed in the early 2000's and other heart disease was initially noted in the mid 2000's, decades after service separation.  The VA examiner provided an opinion that current heart disability did not manifest until years after service and unrelated thereto.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Further, as to the concept of continuity of symptomatology with respect to cardiovascular disease, the Veteran has not alleged and the evidence does not show symptoms of such disease since service.  The Veteran, in fact, only contends that he has heart disease due to the cause and effect of fatty foods, smoking, drinking and stress on the heart, and which he appears to relate to his time in the military

The Board finds that the VA examiner's opinion is more probative than the Veteran's personal opinion as it was provided by a medical professional and, significantly, supported by the longitudinal record.  As such, the Board finds that a heart disability was not manifest during service or within one year thereof; current heart disability, including CAD, atherosclerotic heart disease, and hypertension, are not attributable or related to service.  Accordingly, service connection is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Headaches

Service treatment records reflect complaints and treatment for headaches.  In September 1971, the Veteran complained of a headache.  In July 1972, he complained of a headache which began in the neck.  He also described vomiting, general malaise, and weakness.  The impression was anxiety versus viral gastroenteritis.  Later that month, the Veteran presented with complaints of a headache around 10 the night before.  He indicated that he had incurred a head injury when he was struck by a fist around 6 the night before.  He was referred to the emergency room for further evaluation.  In August 1973, the Veteran again complained of a headache, which he described as having a sudden onset 15 minutes earlier.  The impression was headache of unknown etiology.  On separation examination later in August 1973, clinical evaluation of the head and neurologic system was normal.

A September 1980 private treatment record reflects that the Veteran complained of a long history of headaches which were in the bicipital and bitemporal regions and were pressure in type.  The pertinent impression was tension headaches. 

A March 1998 record of private treatment reflects that the Veteran complained of a headache and neck pain.

An October 2001 treatment record from Dr. P. reflects that the Veteran was involved in a motor vehicle accident four days earlier and was seen in the emergency room.  

During private treatment in July 2003, the Veteran reported that in addition to low back pain, he was having neck pain and headaches.  He stated that he was seeing a chiropractor and going to a pain clinic.

During VA treatment in June 2005, the Veteran complained of a problem with chronic headaches.  He reported that he was involved in a motor vehicle accident post-service (by many years) and gave a history of continuous headaches.  The pertinent assessment was chronic headaches.  In July 2006, the Veteran gave a history of a headache and stated that these occurred following a motor vehicle accident in 2002.  An August 2007 VA treatment record reflects that the Veteran reiterated his history of headaches occurring after a motor vehicle accident in 2002. 

In a September 2008 letter accompanying his treatment records, the Veteran's chiropractor, Dr. S., stated that the Veteran had been involved in a motor vehicle accident on October 4, 2001 and was treated at his facility for injuries to the cervical spine and was released from care as having reached maximum improvement, pre-accident status.  

In order to assess whether the Veteran has a headache disorder which is related to service, the Board remanded this case for a VA examination which was conducted in February 2013.  The examiner indicated that the Veteran had a migraine headache disorder.  However, the examiner opined that it was less likely than not incurred in or caused by or aggravated by service because he had headaches before service and then after a post-service motor vehicle accident. Although he was treated during service for headaches, they were not migraines.  

In sum, the Veteran had headaches during service.  He also reported pre-service headaches.  However, the VA examiner opined that they were not the same type of headache as he has at the present time.  The Veteran currently has a migraine headache disorder.  The Veteran is certainly competent to report headaches, but , but nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed condition.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board finds that the VA examiner's opinion, rendered by a medical professional, is afforded more probative weight than the Veteran's assertions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez).  Thus, while the Veteran had headaches during service, he currently has a different type of headache disorder which began after service.  Accordingly, service connection is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for a heart condition, to include CAD, atherosclerotic heart disease, and hypertension is denied.

Service connection for a migraine headache disorder is denied.  


REMAND

The Veteran asserts that he has depression which started in service. In his December 2008 notice of disagreement (NOD), the Veteran claimed that his depression resulted from anger which built up from his time in service. He stated that he had stress, anger, and pain which could produce depression.  The Veteran is competent to report feelings such as stress, anger, pain, and depression.  The is a current diagnosis of depression, but the Veteran has not been afforded a VA examination to assess whether his current disability is related to service.  Accordingly, he should be afforded a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disability including depression had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should consider the Veteran's reports of stress, anger, pain, and depression from service onward.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The RO/AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


